Fish, J.,
(dissenting.) The plaintiff’s intestate, and the men who handled the dynamite, were all engaged as co-laborers, and were all co-employes of defendant in one job of work. There was an ice jam in the river, which disturbed the convenience of defendants. The work to be done was the removal of that gorge of ice so that the river would clear itself, and thus relieve defendant’s road-bed. The means to be used consisted of axes, pike poles, and dynamite. The undertaking was a hazardous one to the persons employed. There was no safe place about it. Every means used, and every place in the surroundings, was dangerous to the lives and limbs of the persons engaged. Each of the persons who accepted employment on the job knew, and could plainly see, all this; and each man was bound to maintain careful discipline, according to the nature of the work, and the means to be used, and to avoid all unnecessary exposure, if he cared for his own safety. It does not appear that any unskilled or incompetent persons were employed, or, indeed, that *23there was any occasion for men of particular skill, either in handling of the dynamite or in any other part of the work. If the plaintiff is entitled to recover, it must be on the ground that the men who handled the dynamite were careless and negligent. Then it is clearly a case of negligence of a co-servant, employed in the same common undertaking and business. In such case the employer is not liable. There is no ease reported where a recovery against an employer has been sustained for an injury to an employe occasioned by the negligence or carelessness of a fellow-workman engaged in the same particuular job of work. The contrary has repeatedly been held, and seems to be a well-settled rule. Crispin v. Babbitt, 81 N. Y. 516; McCosker v. Railroad Co., 84 N. Y. 77; Besel v. Railroad Co., 70 N. Y. 171; Beilfus v. Railroad Co., 29 Hun, 556; De Forest v. Jewett, 88 N. Y. 264; Kenney v. Shaw, 133 Mass. 501; and many other authorities. The correct, well-defined rule applicable to cases of this kind is expressed in the opinion of the court in Laning v. Railroad Co., 49 N. Y. 521, as follows: “A master is not liable to those in his employ for injuries resulting from the negligence, carelessness, or misconduct of a fellow-servant engaged in the same general business; nor is the liability of the master enlarged when the servant who has sustained the injury is of a grade of the service inferior to that of the servant or agent whose negligence, carelessness, or misconduct has caused the injury, if the services of each, in his particular labor, are directed to the same general end. And, though the inferior grade is subject to the control and directions of the superior, whose act or omission has caused the injury, the rule is the same. Hor is it necessary, to exempt the master from liability, that the sufferer and the one who causes the injury should be at the time engaged in the same particular work. If they are in the employment of the same master, engaged in the same common work, and performing duties and services for the same general purposes, the master is not liable.” In this case, every man employed by defendant on the w'ork was a co-employe of every other person so employed. If one of the employes handling pike poles had been careless and injured another, the employer would not be liable, even if the person injured was the man who handled the dynamite. Hot more so is the employer liable because the negligence came from the man who had charge of the dynamite. When a person engages in a dangerous business, he takes the risk of it. Every means used, and every place in the surroundings, was dangerous to the lives of the persons engaged. The rule that the employer must find a safe place for his workmen does not apply in such cases. Some kinds of business are never safe, and there is no safe place connected with them. Any undertaking which involves the use of the dangerous elements and contrivances now in use is full of peril to the workman. The only safety from harm, in the use of those deadly forces of electricity and dynamite, even under the most skilled management and the greatest possible care, is a goodly distance away from the seat of the operations. It is, however, said that the employment of the plaintiff’s intestate had no connection with the use of the dynamite; that his duties were on the river, with the pike poles, and the means used to loosen the ice by the explosive force wras a separate business. Suppose, for the sake of the argument, we concede this to be so. Then the defendant owed the employes engaged on the river no duty, so long as the disaster did not come from the careless use near the men while on the river. Stewart had no invitation to go to the spot where the dynamite was prepared for use. The defendant’s agents were doing that work, about 150 feet away from the work on the river, where Stewards work called him. If he had left the place of his duty, and went without invitation to the place where the dangerous explosive was, he put himself in the way of it, and thus brought the misfortune upon himself.
Finally, whether there was negligence upon the part of the workmen who were engaged in thawing the cartridges may have been properly disposed of by the jury; and yet it is difficult to see how the charge of negligence on the *24part of defendant’s agents is sustained, except upon the principle • that any error of judgment or any deviation from absolute perfection in the handling of that class of dangerous goods ought to render the party liable, if somebody is hurt by it. But, without deciding this question, the judgment should be reversed.